Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-15-00774-CV

                         IN RE CHENEGA SUPPORT SERVICES, LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 23, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 9, 2015, relator Chenega Support Services, LLC filed a petition for writ of

mandamus and motion for temporary emergency stay of trial court proceedings pending a ruling

on the mandamus petition. The court has considered the petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for temporary emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2015-CI-13340, styled American Hospital Services Group, LLC v.
Dependable Health Services, Inc.; Dependable American Hospital Services, LLC; and Amegy Bank National
Association, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Martha B. Tanner
presiding.